     Case 3:18-cv-02278-BAS-BLM Document 115 Filed 08/18/20 PageID.841 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                    FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
        CLIFFORD ALLAN VENSON,                       Case No. 18-cv-02278-BAS-BLM
11
                                       Plaintiff,    ORDER DENYING PLAINTIFF’S
12                                                   FOURTH MOTION TO STRIKE
              v.
13                                                   [ECF No. 114]
        SGT. Q. JACKSON, et al.,
14
                                    Defendants.
15

16          Before the Court is Plaintiff’s Fourth Motion to Strike Affirmative Defenses stated
17    in the Amended Answer filed by Defendants A.S. Diaz, Q. Jackson, and J. Knight
18    (“Defendants”). (ECF No. 114.) Plaintiff requests that Defendants’ qualified immunity
19    and liability for contributory conduct defenses be stricken because documentary evidence
20    reflects that Defendants assaulted and handcuffed Plaintiff and did not act in accordance
21    with due process requirements during the underlying incident. (Id.)
22          A court can only strike a defense if it determines that there is no set of factual
23    circumstances under which the defense could be found meritorious. See Polk v. Legal
24    Recovery Law Offices, 291 F.R.D. 485, 489 (S.D. Cal. 2013); Levin–Richmond Terminal
25    Corp. v. Int’l Longshoremen’s & Warehousemen’s Union, Local 10, 751 F. Supp. 1373,
26    1375 (N.D. Cal. 1990). If a defense provides fair notice to a plaintiff, then it is generally
27    deemed legally sufficient. Wyshak v. City Nat’l Bank, 607 F.2d 824, 827 (9th Cir. 1979).
28

                                                    -1-
                                                                                           18cv2278
     Case 3:18-cv-02278-BAS-BLM Document 115 Filed 08/18/20 PageID.842 Page 2 of 2



 1          As the Court stated in its July 16, 2020 order, defenses can only be stricken if it does
 2    not provide fair notice of the defense and there is no set of circumstances under which a
 3    defense could be meritorious.       (ECF No. 106.)       The Court previously found that
 4    Defendants’ qualified immunity defense provides fair notice to Plaintiff. (Id. at 3–4.) As
 5    to the contributory liability defense, the Court initially granted Plaintiff’s Motion to Strike
 6    on the basis that Defendants stated only a bare assertion that did not provide fair notice. In
 7    their Amended Answer, Defendants now allege specific conduct by Plaintiff supporting
 8    the defense. This defense now satisfies the notice standard.
 9          Further, Plaintiff’s evidentiary citations notwithstanding, the Court cannot, at this
10    stage, find that no set of circumstances exists under which these defenses could succeed.
11    Plaintiff appears to base his motion on the ground that evidence exists to undermine them,
12    thus requiring the Court to weigh evidence related to these defenses. This inquiry is more
13    appropriately undertaken on a motion for summary judgment, which is currently pending
14    before the Magistrate Judge.
15          Accordingly, the Court DENIES Plaintiff’s Fourth Motion to Strike Defendants’
16    qualified immunity defense from the Amended Answer. (ECF No. 114.)
17         IT IS SO ORDERED.
18

19    DATED: August 18, 2020
20

21

22

23

24

25

26

27

28

                                                    -2-
                                                                                             18cv2278
